Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4 are allowed in view of amendment filed on 07/25/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr Daniel Bucca on 08/02/2022.

The application has been amended as follows: 
process claim 4 is amended as follows.  Withdrawn process claims 5-7 are cancelled.  Claims 1 and 4 are allowed.

4. (Currently amended) A method of manufacturing the high manganese steel as recited in claim 1
reheating a slab at 1000 to 1250°C, the slab consisting of 

[Relational Expression 1] 
1.5 ≤ 2*(Mo/93)/(P/31) ≤ 9
obtaining a hot-rolled steel sheet by primarily hot-rolling the heated slab, terminating the primary hot-rolling at 980 to 1050°C, secondarily hot-rolling the hot-rolled slab in a non- recrystallization region at a rolling reduction rate of 3% or less, and terminating the secondary hot-rolling at 800 to 960°C;
water-cooling the hot-rolled steel sheet to a cooling terminating temperature of 350 to 600°C; and
     coiling the cooled hot-rolled steel sheet; thereby producing the high manganese steel of claim 1.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Closest prior art is Fujioka (JP2016196703A) which is cited in previous office action of 03/24/2022.
Fujioka discloses a high Mn steel with overlapping compositions ranges as illustrated in Table 1 (Pages 3-4 of previous office action of 03/24/2022).  However, Fujioka discloses Ti 0.001-0.05% and N 0.0001-0.1%. (Page 3 of English Translation).   Hence, Fujioka suggests Ti and Ni are required elements.  In stark contrast, instant claim 1 amendment “consisting of” excludes any element or ingredient not recited in the claim.  Since Ti and N are not recited in instant claim 1, Fujioka does not suggest instant claim 1 required “consisting of”.   One of ordinary skill in the art would not be motivated to removed required elements of Ti and Ni of Fujioka.
No prior art can be found to disclose high Mn steel consists of claimed elements with elemental ranges, while meeting claimed austenite grain size, impact toughness and yield strength.
Hence, instant claim 1 is allowed.
As a result of allowed claim 1, withdrawn process claim 4 is rejoined to be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733